NOTICE OF ALLOWANCE

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 

Response to Amendment
Acknowledgment is made to the amendment received 4/12/2021.

Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Andrew Gerla on April 28, 2021.
The application has been amended as follows: 
Cancel claims 19-23 & 33.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: As for claim 1, the prior art of record, taken alone or in combination, fails to disclose or render obvious “An articulatable member, comprising: a plurality of links extending in a series from a proximal end link to a distal end link, adjacent links of the plurality of links being pivotably coupled to form joints between adjacent links; an actuation member extending from the proximal end link to the distal end link, wherein the actuation member is operably coupled to the plurality of links to transmit force to bend the articulatable member from a neutral position; and a constraint member extending from the proximal end link to the distal end link, wherein the constraint member has opposite ends that are fixed to the distal end link and the proximal end link, respectively, wherein the constraint member extends through a throughhole in each link of the plurality of links, the throughhole being radially offset from a central axis of the link, and wherein the constraint member follows a helical path along at least a portion of the articulatable member from the proximal end link to the distal end link; wherein, in a straight configuration of the articulatable member, the constraint member is under tensile force between the opposite ends.”  As for claim 23, the prior art of record, taken alone or in combination, fails to disclose or render obvious “A surgical instrument, comprising: a shaft; a force transmission mechanism connected to a proximal end of the shaft; a parallel motion mechanism connected to a distal end of the shaft; a wrist comprising a plurality of links, the wrist being coupled to a distal end of the parallel motion mechanism; an actuation member operably coupled to transmit force from the force transmission mechanism to bend the wrist from a neutral position; and a constraint member extending through the wrist and the parallel motion mechanism, the constraint member arranged to passively constrain motion of the wrist and the parallel motion mechanism; wherein opposite ends of the constraint member are respectively fixed to a distal end of the wrist and a proximal end of the parallel motion mechanism; wherein a portion of the constraint member between the opposite ends is fixed to a portion of the surgical instrument between the wrist and the parallel motion mechanism; and wherein the constraint member follows a substantially straight path along the parallel motion mechanism and a helical path along at least a portion of the wrist.”
The closest prior art is regarded as Woodley (2009/0099420, previously cited), Buckingham et al. (2009/0012648, previously cited) and Cooper (2008/0065102, previously cited) who disclose articulatable members comprising a plurality of links, an actuation member, and a constraint member, but fail to disclose “a constraint member…has opposite ends that are fixed to the distal end link and the proximal end link…wherein the constraint member extends through a throughhole in each link of the plurality of links, the throughole being radially offset from a central axis of the link…wherein the constraint member follows a helical path…from the proximal end link to the distal end link…wherein, in a straight configuration of the articulatable member, the constraint member is under tensile force between the opposite ends” in combination with the other limitations of claim 1 and “wherein the constraint member follows a substantially straight path along the parallel motion mechanism and a helical path along at least a portion of the wrist” in combination with the other limitations of claim 24.
Claims 1-18, 24, 26-28 & 32 are allowed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAYMI E DELLA whose telephone number is (571)270-1429.  The examiner can normally be reached on M-Th 6:00 am - 4:45 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Stoklosa can be reached on (571) 272-12131213.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JAYMI E DELLA/Primary Examiner, Art Unit 3794                                                                                                                                                                                                        
JAYMI E. DELLA
Primary Examiner
Art Unit 3794